13 N.Y.3d 824 (2009)
In the Matter of MAX GESHWIND, Deceased.
DAVID M. GESHWIND, Appellant.
FRANK GESHWIND, Respondent.
Court of Appeals of New York.
Submitted August 10, 2009.
Decided October 22, 2009.
Motion, insofar as it seeks leave to appeal from the Appellate Division order of affirmance, dismissed as untimely (see Eaton v State of New York, 76 NY2d 824 [1990]); motion, insofar as it seeks leave to appeal from the Appellate Division order denying appellant's motion for reargument, reconsideration and amendment of its decision, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution.